                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DEANDRE BRADLEY,                            )
                                             )
              Plaintiff,                     )
                                             )
 vs.                                         )           Case No. 19-cv-259-NJR
                                             )
                                             )
 JOHN BALDWIN and                            )
 JACQUELINE LASHBROOK,                       )
                                             )
              Defendants.                    )

                           MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       On July 1, 2019, Plaintiff filed a motion for preliminary injunction (Doc. 48).

Defendants filed a response (Doc. 52) in opposition to the motion. Plaintiff filed a reply

brief (Doc. 54). The Court held a hearing on the motion on August 27, 2019. For the

following reasons, the Court now denies the motion.

                                     BACKGROUND

       Plaintiff initially requested a preliminary injunction as part of his Complaint

(Doc. 1). On March 6, 2019, an Order was entered pursuant to 28 U.S.C. § 1915A setting

forth Plaintiff’s claims for violations of the Americans with Disabilities Act (“ADA”) and

Rehabilitation Act (“RA”), and deliberate difference to his conditions of confinement.

(Doc. 4). Plaintiff alleged that the cell he was housed in at Menard Correctional Center

(“Menard”) failed to accommodate his disability. His cell at Menard was not ADA

accessible as it lacked assistive railings and his mattress, although designed to prevent



                                           Page 1 of 7
bedsores, did not fit the bed frame provided (Id. at pp. 2-3). Plaintiff also alleged that he

was not able to shower at Menard because the shower chair was not designed to assist

handicap individuals in the shower. The Court held a hearing on Plaintiff’s original

motion and accepted additional briefing. Before the Court issued a ruling, however,

Plaintiff was transferred to Lawrence Correctional Center, and his request for injunctive

relief was mooted out by the transfer (Doc. 42).

       Plaintiff later transferred back to Menard (Doc. 44). Subsequently, he filed the

pending motion for preliminary injunction arguing that his bed and shower were still not

handicap accessible (Doc. 48). Plaintiff acknowledged that he had assistive railing in his

cell (Doc. 48, p. 3). Plaintiff requested a new bedframe for his mattress, one that lacked an

upper bunk as the upper bunk made it difficult for him to transfer from his bed to his

wheelchair (Id. at p. 7). He also requested a lowered and removeable shower head and

button so that it is easier to turn on the water in the shower (Id. at p. 8). In the alternative,

Plaintiff requested to be released from custody as he only has nine months left on his

prison sentence (Id.).

       In response to Plaintiff’s motion, Defendants indicated that they were in the

process of providing Plaintiff with an accessible bed frame and shower (Doc. 52, p. 2).

A work order was placed for engineers to install an assistive pole in the shower to access

the water button and to adjust Plaintiff’s bed frame so that it fits his mattress (Id. at p. 2,

52-1, p. 1-2). At the time the response was filed, the work to the shower was delayed due

to the need to address flooding at Menard (Doc. 52-1, p. 2). Until the shower area was




                                              Page 2 of 7
modified, Defendants indicated that an ADA attendant was assigned to Plaintiff to help

in the shower (Id.). Plaintiff, in a reply brief, refuted Defendants’ contentions, arguing

that the Defendants were lying to the Court about their efforts to make Plaintiff’s cell and

shower accessible (Doc. 54). He argued that the pole being placed in the shower was only

prescribed to make transfers to the shower chair safer and not for reaching the water

button (See Docs. 54, p. 3; 31-2). According to Plaintiff, he was actually prescribed a

lowered shower head and button by Dr. Butalid rather than a vertical grab pole (Id. at

p. 5). Plaintiff cannot climb the pole to press the water button. As to Plaintiff’s ADA

attendant, Plaintiff alleged that he was fired and, at the time he filed his reply, was

currently in segregation (Id. at pp. 6 and 9). The attendant also lacked training and refused

to stand in the shower and press the button for Plaintiff.

       As mentioned above, the Court held a hearing on Plaintiff’s motion on August 27,

2019. At the hearing, Plaintiff acknowledged that Defendants were modifying his bed

and, in fact, workers arrived at his cell prior to the hearing to modify the bunk in his cell.

He also acknowledged that he had been assigned a new ADA attendant, but the attendant

was not allowed in the shower with him. The Court also heard testimony from Assistant

Warden and ADA Coordinator Anthony Wills. At the close of the hearing, the Court

ordered Defendants to submit pictures of Plaintiff’s cell and shower, a video of the

shower stall with the water running, and updated medical records. The Court has

received those additional exhibits and reviewed them.




                                             Page 3 of 7
                                          ANALYSIS

         A preliminary injunction is an “extraordinary and drastic remedy” for which there

must be a “clear showing” that a plaintiff is entitled to relief. Mazurek v. Armstrong, 520

U.S. 968, 972 (1997) (quoting 11A Charles Alan Wright, Arthur R Miller, & Mary Kay

Kane, Federal Practice and Procedure §2948 (5th ed. 1995)). The purpose of such an

injunction is “to minimize the hardship to the parties pending the ultimate resolution of

the lawsuit.” Faheem-El v. Klincar, 841 F.2d 712, 717 (7th Cir. 1988). A plaintiff has the

burden of demonstrating:

         1. a reasonable likelihood of success on the merits;
         2. no adequate remedy at law; and
         3. irreparable harm absent the injunction.

Planned Parenthood v. Commissioner of Indiana State Dept. Health, 699 F.3d 962, 972 (7th Cir.

2012).

         As to the first hurdle, the Court must determine whether “plaintiff has any

likelihood of success—in other words, a greater than negligible chance of winning.”

AM General Corp. v. DaimlerChrysler Corp., 311 F.3d 796, 804 (7th Cir. 2002). Once a

plaintiff has met his burden, the Court must weigh “the balance of harm to the parties if

the injunction is granted or denied and also evaluate the effect of an injunction on the

public interest.” Id.; Korte v. Sebelius, 735 F.3d 654, 665 (7th Cir. 2013). “This equitable

balancing proceeds on a sliding-scale analysis; the greater the likelihood of success of the

merits, the less heavily the balance of harms must tip in the moving party’s favor.” Korte,

735 F.3d at 665. In addition, the Prison Litigation Reform Act provides that a preliminary




                                              Page 4 of 7
injunction must be “narrowly drawn, extend no further than necessary to correct the

harm . . . ,” and “be the least intrusive means necessary to correct that harm.” 18 U.S.C.

§ 3626(a)(2). Finally, pursuant to Federal Rule of Civil Procedure 65(d)(2), a preliminary

injunction would bind only the parties, their officers or agents, or persons in active

concert with the parties or their agents.

                                        DISCUSSION

       The Court finds that Plaintiff is not entitled to a preliminary injunction at this time

because he has not shown a likelihood of success on the merits. Plaintiff acknowledges

that he has been provided with assistive rails in his cell. His bed has been modified to fit

his mattress, and the top bunk has been removed. In Plaintiff’s supplemental brief

(Doc. 71), he complains only about the shower facilities in his housing unit, which he

argues are not accessible. He acknowledges, however, that he has been provided a

stationary shower chair and assistive railing, and that the showers now run for

approximately fifteen minutes. The Court has viewed the pictures of the shower unit

submitted by Defendants; they show both vertical and horizontal assistive railing, as well

as a stationary shower chair. Video footage of the shower unit submitted by Defendants

demonstrates that at least one shower head runs for approximately twelve and a half

minutes. Anthony Wills testified at the evidentiary hearing that an ADA attendant has

been assigned to the unit and the assistant helps individuals, including Plaintiff, in the

shower. The attendant pushes the button to start the shower for the inmates and can re-




                                             Page 5 of 7
enter the shower to push the button again if necessary. Thus, Plaintiff has been provided

with a number of accommodations to help him shower.

       Plaintiff argues, however, that these accommodations are not enough. He

specifically wants a removable shower head and button so that he does not have to rely

on the assistance of an ADA attendant (Doc. 71, p. 3). He argues that without a

removeable shower head, the water will flow over the top of his stationary shower chair,

making it difficult to clean himself (Id. at p. 4). Plaintiff offers no evidence to support this

claim that a removeable shower head and button is necessary other than his own

statements as to how he prefers to shower (Id. at pp. 4-5). Although Plaintiff may prefer

to shower in a certain way, he has not shown that the accommodations provided at

Menard are unreasonable. Jaros v. Illinois Dep’t of Corr., 684 F.3d 667, 672 (7th Cir. 2012)

(“Refusing to make reasonable accommodations is tantamount to denying access.”). He

has access to the showers, the showers have been modified in numerous ways to

accommodate his needs, and he has been provided with an ADA attendant to assist him

in the shower. There is no evidence in the record to suggest that a physician has

recommended a removeable shower head or any other accommodation that Menard has

not already provided. Further, shower logs submitted by the Defendants show that

Plaintiff has been offered a shower on at least forty-seven occasions since his return to

Menard in May 2019 and he has refused every shower. He will not even try to use the

provided accommodations. He acknowledges that there are other inmates in wheelchairs

on his wing who use the same showers as Plaintiff with the help of an attendant. Thus,




                                              Page 6 of 7
the Court finds that the accommodations provided by Menard are reasonable and do not

deny Bradley access to a shower. Instead, Bradley has merely chosen not to use the

accommodations provided. As such, he has not shown a likelihood of success on the

merits.

                                   CONCLUSION

      For the reasons stated in this Order, the motion for preliminary injunction

(Doc. 48) is DENIED.

      IT IS SO ORDERED.

      DATED: 9/12/2019


                                             ____________________________
                                             NANCY J. ROSENSTENGEL
                                             Chief U.S. District Judge




                                        Page 7 of 7
